Citation Nr: 9920252	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-47 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in June 1996.  That decision denied the 
veteran's claim to reopen the previously denied claim of 
entitlement to service connection for a right knee injury.

This matter was previously before the Board of Veterans' 
Appeals (Board) in November 1997, on appeal from the June 
1996 rating decision.  In the November 1997 decision, the 
Board determined that the veteran had not submitted new and 
material evidence which was sufficient to reopen the 
previously denied claim of service connection for a right 
knee disability.  In the November 1997 decision, the Board 
also determined that a May 1981 RO rating action, in which 
the claim of entitlement to service connection for a right 
knee disability was denied, did not contain clear and 
unmistakable error.  The veteran challenged the Board's 
decision by filing an appeal to the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) ("Court").

In October 1998, the appellee (the Secretary of Veterans 
Affairs) filed a motion for partial dismissal, partial 
remand, and for a stay of proceedings.  In December 1998, the 
Court issued an order affirming the portion of the Board's 
decision which addressed the claim of clear and unmistakable 
error and vacating and remanding the portion of the Board's 
decision which denied reopening the claim of entitlement to 
service connection for a right knee disability.  In the 
order, the Court noted that the Board had denied reopening of 
the claim under the then applicable law in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), that had been 
overruled by the decision of the Federal Circuit Court of 
Appeals decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Court concluded that since the law concerning new 
and material evidence had changed during the pendency of the 
appeal, the issue would be remanded for application of the 
provisions of 38 C.F.R. § 3.156(a) as set forth in Hodge.  

By letter dated in April 1999, the veteran was advised of the 
Board's receipt of the remanded claim, and was further 
advised of the opportunity to submit any additional argument 
and evidence in support of his appeal within 30 days of the 
date of the letter.  He was specifically advised of the 
provisions of 38 C.F.R. § 20.1304(c) relative to the initial 
submission of evidence to the Board, not previously 
considered by the RO.  A copy of the letter was also 
furnished to the veteran's representative. 

In May 1999, the veteran did submit additional evidence which 
was accompanied by a signed waiver of consideration of that 
evidence by the agency of original jurisdiction, in this case 
the RO.  See 38 C.F.R. § 20.1304 (1998).  Accordingly, the 
case is now ready for appellate review.


FINDINGS OF FACT

1. In an unappealed May 1981 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a right knee injury.

2.  The evidence submitted since the RO's May 1981 denial, 
when viewed in the context of all of the evidence of record, 
is so significant that it must be considered in order to 
fairly evaluate the merits of the claim of entitlement to 
service connection for a right knee disability. 

3.  A well grounded claim of entitlement to service 
connection for a right knee disability has been submitted.



CONCLUSIONS OF LAW

1.  The RO decision dated in May 1981 denying the claim of 
entitlement to service connection for a right knee injury is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

2.  Since the RO's May 1981 decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a right knee injury is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The veteran has presented evidence of a well-grounded 
claim for entitlement to service connection for a right knee 
disability.  38 U.S.C.A. §§ 1110, 5107(a); (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evidence supports the grant of 
service connection for  a right knee disability, and further 
contends that new and material evidence has been submitted 
with which to reopen the claim.  

Factual Background

The service medical records reflect that during the veteran's 
enlistment examination into the National Guard of California 
in December 1940, no pertinent abnormalities were noted.  
Treatment records dated in September 1944 noted a diagnosis 
of serous bursitis of the right prepatellar bursa which was 
noted to be secondary to a fall sustained when the veteran 
slipped on wet pavement and struck his right knee on the 
ground.  Also noted was a benign enchondroma on the distal 
end of the right femur.  A letter from the veteran's 
physician to his commanding officer noted that the veteran 
complained of pain in his right knee since a fall four months 
earlier.  There was an area of tenderness over the right 
prepatellar bursa and slight swelling of that sac.  This pain 
was not referable to the femoral growth.  The veteran was 
noted to have prepatellar bursitis that was treated by leg 
traction, rest, and local Novocain injections into the bursa.  
He was returned to duty with follow up only specified for the 
femoral growth.  The veteran's discharge examination, dated 
in December 1945, noted no pertinent abnormalities. The 
veteran was noted to have no musculoskeletal defects.  A 
small growth on his right leg diagnosed in 1943 was noted by 
history.

In January 1947, the veteran filed a claim for VA benefits 
based on an injury to his right knee in January 1947.  The 
Denver, Colorado RO apparently misconstrued the veteran's 
claim and denied service connection for the veteran's left 
knee without addressing the claimed right knee disability.  

In December 1980, the veteran again filed a claim of 
entitlement to service connection for a disability of the 
right knee.  A VA examination was afforded for the veteran in 
February 1981.  The examiner noted that the veteran recalled 
that he had trouble with his right knee with pain in 1943.  
The medical history revealed that the veteran had had some 
kind of injury and the doctors thought that it was a bone 
growth and should be removed, but it never was.  He stated 
that sometimes his right knee would catch with pain.  On 
physical examination, the veteran exclaimed, withdrew, 
grunted, or otherwise indicated pain on almost every passive 
or active motion of the neck, shoulders, wrists and right 
knee.  There was detectable, but minimal, thickening of the 
soft tissue in the right knee joint.  Quadriceps power was 
not abnormal.  There was no limitation of motion.  There was 
a detectable, but only a trace of, positive drawer sign.  
There was no rotatory or angular instability.  There was some 
tenderness wherever the right knee was palpated.  There was 
no crepitus.  The examiner diagnosed injury to the right knee 
with residual instability and synovitis, minimal, with 
continuing symptoms.

In a May 1981 rating action, the RO denied service connection 
for a right knee disability based on the evidence then of 
record.  Noted were the treatment records in September 1944 
showing serous bursitis of the right prepatellar bursa, 
secondary to a fall in June 1944.  The service medical 
records and other evidence of record was negative for chronic 
residuals, therefore the injury was found by the RO to be 
acute and transitory.  The VA examination of the right knee 
in February 1981 was noted to have found instability and 
synovitis, but these problems are not shown to be secondary 
to the injury in 1944.  The injury in 1944 was found not to 
have involved the knee capsule or joint.  The veteran was 
notified of the denial of the claim in May 1981 and did not 
appeal that decision.  Accordingly, the May 1981 denial of 
the claim became final.

In April 1996 the veteran filed to reopen the claim of 
entitlement to service connection for a right knee disability 
and submitted duplicate copies of his service medical 
records.  In June 1996, the veteran was informed of the 
denial of the claim of entitlement to service connection for 
a right knee disability since he had not submitted new and 
material evidence with which to reopen the claim.  The June 
1996 determination was appealed in a timely manner.  In his 
substantive appeal received in August 1996, the veteran 
indicated that the injury in 1944 did very definitely involve 
the knee capsule and joint.  

The veteran and his wife presented testimony at the RO in 
January 1997.  The veteran's wife testified that she and the 
veteran first met at the end of December 1945 and were 
married in May 1946.  She noted that there were numerous 
times through the years that he would be sitting and have to 
straighten out his leg from the chair.  She also reported 
that he would be walking and would shout out.  He would then 
explain that his trick knee from service that he injured was 
the reason for the exclamation. She noticed the veteran's 
knee lots of times while they were walking. When asked to 
specify whether she noticed it in 1945 or 1946, she replied, 
"yes, just numerous times through the years."  The veteran 
and his wife described his self treatment for his knee 
problem over the years, noting that he was not the type of 
person to complain or seek medical treatment.  The veteran 
also recounted the circumstances of his treatment in service 
for the knee.  He stated that he was in traction and on his 
back.  He reported that the doctor told him he need to have 
an operation, and was given thirty days sick leave.  The 
doctor wanted him to return at the end of that time and get 
an operation on the knee.  The veteran reported that he 
refused to return because there was a fifty percent chance 
that his knee would come out of the operation stiff.

In January 1997, a RO hearing officer determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for a right 
knee disability.  

The case came before the Board in November 1997, at which 
time the Board determined that new and material evidence had 
not been submitted with which to reopen the claim of 
entitlement to service connection for a right knee 
disability, and that the May 1981 denial of the claim of 
entitlement to service connection for a right knee disability 
did not contain clear and unmistakable error.  The veteran 
appealed the Board's decision to the Court.

In October 1998, the Secretary of Veterans Affairs filed a 
motion for partial dismissal, partial remand, and for a stay 
of proceedings.  In December 1998, the Court issued an order 
affirming the portion of the Board's decision which addressed 
the claim of clear and unmistakable error and vacating and 
remanding the portion of the Board's decision which denied 
reopening the claim of entitlement to service connection for 
a right knee disability. 

By letter dated in April 1999, the veteran was advised of the 
Board's receipt of the remanded claim, and was further 
advised of the opportunity to submit any additional argument 
and evidence in support of his appeal within 30 days of the 
date of the letter.  

In May 1999, the veteran did submit additional evidence, 
which included copies of service medical records as well as 
VA medical records dated in May 1998 and May 1999.  VA 
medical records dated in 1998 reflected that the veteran was 
seen due to a history of right knee pain and weakness.  It 
was noted that the veteran sustained an injury to the knee in 
1947 for which he was in traction for 30 days.  Physical 
examination revealed an area of increased density as well as 
a smoothly marinated contour deformity of the right femoral 
diametaphysical region.  It was noted that given the history 
of the injury with traction for 30 days, it could seem the 
likely explanation was old fracture.  The doctor's 
impressions were apparent old post-traumatic deformity of the 
distal right femoral diametaphysical region and narrowing of 
the medial tibiofemoral joint compartment.  

VA medical records also showed that the veteran was scheduled 
to be seen in May 1999 for complaints of right knee pain; 
however, he did not appear for the appointment.  The May 1999 
medical record did reflect that the veteran's complaints 
included lateral instability and occasional falls.  It was 
also noted that his military record showed evidence of right 
patellar bursitis sustained secondary to a fall on wet 
pavement and a benign tumor at the distal end of the right 
femur of undetermined cause.  Also recorded were the results 
of X-ray films of the right knee taken in May 1999 which 
revealed evidence of degenerative joint disease and post-
traumatic deformity of the distal right femur.

Applicable Law and Regulations - Service Connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1996); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).  Arthritis also may be 
presumptively service connected if manifested to a degree of 
10 percent disabling within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Applicable Law and Regulations- New and Material Evidence

The veteran has petitioned to reopen a previously denied 
claim of service connection for a right knee injury.  As 
noted above, the veteran's claim of entitlement to service 
connection for a right knee injury was denied in the RO's May 
1981 decision.  The veteran was notified of that decision by 
letter dated in May 1981; he did not appeal that decision 
within the prescribed time.  Because the decision was not 
duly appealed, it is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

Because the claim was previously denied and is final, it can 
only be reopened by the presentation of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 
3.156(a), 20.302(a).  Under applicable law, VA must reopen a 
previously and finally disallowed claim when "new and 
material evidence" is presented or secured with regard to 
that claim.  See Stanton v. Brown, 5 Vet. App. 563, 566-567 
(1993).  If new and material evidence has been received with 
respect to a claim which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  
As alluded to supra, "new and material evidence" is that 
which was not previously submitted to agency decisionmakers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the last final 
disallowance of the claim is the unappealed May 1981 RO 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998).  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since the RO's previous decision disallowing the 
veteran's claim in May 1981.

In determining whether to reopen previously and finally 
denied claims, a three-step test was recently announced by 
the Court.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999).

"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  In Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit 
noted that some new evidence could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Board notes that in its November 1997 decision, it had 
relied in part on the holding enunciated in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), in which the 
"reasonable possibility" test concerning materiality of 
evidence was used, instead of the 38 C.F.R. § 3.156 (1998) 
"so significant" test.  However, as a result of the holding 
in the Hodge case, the Court's decision in Colvin is no 
longer the law as the Court reasoned in the Hodge case that 
the Colvin test might present the claimant with a higher 
burden to reopen than had been intended by the provisions of 
38 C.F.R. § 3.156(a).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible. Duran v. Brown, 7 Vet. App. 216 
(1994).

This presumption of credibility is made only for the purpose 
of determining whether the case should be reopened. If the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows the reopening, the Board, having accepted 
provisionally for reopening purposes the credibility of the 
new evidence, then must determine, as a question of fact, 
both the weight and credibility of the new evidence in the 
context of all the evidence, new and old.  Justus, 3 Vet. 
App. at 512-513.

Analysis

Having reviewed the evidence submitted since the May 1981 
denial of the claim, the Board has concluded that the VA 
medical record dated in May 1998 constitutes new and material 
evidence.  This record demonstrates that the veteran has a 
current disability of the knee, and that in light of the 
medical history furnished by the veteran and supported by the 
service medical records and recent medical evidence now on 
file, there exists a potential etiological link between the 
right knee problems evidenced in service and the currently 
manifested right knee disability.  In particular, the 1998 
and 1999 medical records indicate that the veteran has a 
current disability which is consistent with an old trauma.  
This evidence is considered new and material inasmuch as the 
evidence before the RO at the time of the May 1981 denial of 
the claim did not contain competent medical evidence which 
established or even suggested that the veteran had a right 
knee disability which was related to service.  Since the 
additional evidence recently added to the record contains 
this information, it is new, and since this evidence is so 
significant that it must be considered in order to fairly 
evaluate the merits of the claim, see 38 C.F.R. § 3.156, the 
claim must be reopened.  38 U.S.C.A. § 5108; Vargas-Gonzalez 
v. West, U.S. Vet. App. No. 96-536 (Apr. 12, 1999).

Since there is new and material evidence and the claim has 
thus been reopened, it is incumbent on the Board to determine 
whether the claim is well grounded.  Evidence which reopens a 
claim is not necessarily evidence which well grounds a claim.  
See Elkins and Winters, supra.

In this case, the Board concludes that the claim is well 
grounded.  The well-grounded claim requirements set forth in 
Caluza are met.  The first prong of Caluza is satisfied by 
the May 1998 VA medical record diagnosing a current right 
knee disability.  The second prong of Caluza is satisfied by 
the previously considered service medical records showing 
that the veteran sustained an injury to the right knee in 
service.  The third prong of Caluza is satisfied by the May 
1998 VA medical record which at least suggested that there 
was an etiological link between the right knee disability 
which was sustained in service and the symptomatology shown 
in May 1988.  

Further discussion and action on this reopened claim is the 
subject of the remand section of this decision, as the Board 
finds that additional evidentiary development is warranted.  

ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right knee disability is reopened.

The veteran's claim of entitlement to service connection for 
a right knee disability is well grounded.  

REMAND

Since the Board has reopened this case and found the claim to 
be well grounded, all of the evidence, both old and new, must 
be reviewed de novo.  The veteran's procedural process rights 
require that this be done by the RO in the first instance, 
unless he waives this requirement, the veteran has not waived 
his procedural process rights in this case.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 19.9 (1998); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); Curry v. Brown, 7 Vet. App. 59, 
67 (1994).  Moreover, the Board believes that additional 
evidentiary development is necessary prior to rendering a 
decision as to the merits of this claim.

The reopening of the claim in this case has the effect of 
triggering the duty to assist the veteran in securing records 
to support his claim on de novo review.  The Board notes in 
this regard that there are significant gaps in the medical 
evidence for instance between the veteran's discharge from 
service in December 1945 until the VA examination conducted 
in 1981, and again between the VA examination conducted in 
May 1981 and VA medical records dated in 1998 and 1999 which 
were submitted for the record.  Accordingly, the Board 
believes that it would be helpful to ascertain whether the 
veteran received any treatment for this right knee during 
those periods, and if a request to obtain those records 
should be made. 

Additionally, in the opinion of the Board the duty to assist 
in this instance requires a VA examiner to review the 
veteran's records, examine the veteran, and render an opinion 
with reasons particularly as to the question of whether it is 
at least as likely as not that the veteran's currently 
manifested right knee disability is etiologically related to 
the right knee injury which was sustained during service. 

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  The Court has held 
that the duty to assist includes the duty to obtain thorough 
and contemporaneous VA examinations, including examinations 
when indicated, and the duty to obtain pertinent medical 
records.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green 
v. Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, the case is remanded for the following actions:

1.  The veteran should be contacted and 
requested to furnish a complete list of 
all medical personnel and facilities from 
which he has received treatment for his 
right knee disability since his discharge 
from service in 1945.  After obtaining 
the appropriate releases from the veteran 
where necessary, the health care 
providers should be contacted and 
requested to provide all treatment 
records in their possession pertaining to 
the veteran.  If these records are 
unavailable or are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any 
available records should be associated 
with the claims folder. 

2.  A VA medical records review should be 
conducted.  The claims folder should be 
made available to the reviewing 
physician.  The physician should review 
the veteran's claims folder, particularly 
the service medical records and the May 
1998 VA medical record.  The examining 
physician should render an opinion, with 
reasons stated, as to whether it is at 
least as likely as not that the veteran's 
currently manifested right knee 
symptomatology is etiologically related 
to the right knee injury which the 
veteran sustained during service or any 
other incident of service.  If the 
physician believes than an informed 
opinion cannot be rendered without 
physical examination of the veteran, such 
examination should be scheduled.  The 
report of the records review should be 
associated with the veteran's claims 
folder.

After the above development has been completed, the RO should 
consider the claim of entitlement to service connection for 
aright knee disability on a de novo basis.  If the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedure.  The 
Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is required on the veteran's part until he receives 
further notice.  The veteran is free to furnish additional 
evidence while his case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

